Citation Nr: 0739742	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-35 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 8, 2001, 
for the award of service connection for schizophrenia, rated 
as 100 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to November 
1965

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which awarded service connection 
for schizophrenia and assigned a schedular rating of 100 
percent disabling effective from March 8, 2001, the date of 
receipt of claim.  The veteran appeals the effective date of 
this award.  In August 2007, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
mental disorder was received at the RO in October 1987, more 
than one year after he was separated from active service.

2.  By decisions dated in March 1988 and November 1991, the 
RO denied claims for a psychiatric disorder.  The decisions 
with respect to psychiatric disorders, other than post-
traumatic stress disorder (PTSD), were not appealed and 
became final.

3.  On March 8, 2001, the veteran filed a claim for multiple 
mental disorders.

4.  In a September 2003 rating decision, the RO granted 
service connection for paranoid schizophrenia and assigned a 
schedular rating of 100 percent disabling effective from 
March 8, 2001, the date of the veteran's claim.

5.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a psychiatric disorder, other than 
PTSD, after November 1991, until the veteran filed a claim on 
March 8, 2001.


CONCLUSION OF LAW

An effective date prior to March 8, 2001, for the grant of 
service connection and the assignment of a 100 percent 
evaluation for schizophrenia is not warranted.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. §  5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran on the underlying issue of entitlement 
to service connection in a letter dated in June 2001.  A 
September 2003 rating decision granted service connection for 
paranoid schizophrenia.  The veteran perfected an appeal as 
to the effective date assigned.  Entitlement to an earlier 
effective date is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in June 
2001), thus another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the Court has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Nonetheless, the basis for the 
effective date assigned was clearly explained to the veteran.

VA has fulfilled its duty to notify the veteran in this case.  
In the June 2001 letter, the RO informed the veteran of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In these documents, VA informed the veteran that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, he has been afforded a 
VA examination, as well as a personal hearing before a 
hearing officer at the RO and a Travel Board hearing before 
the undersigned Veterans Law Judge.  The RO has generally 
advised the veteran to submit any evidence in support of his 
claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to 
obtain on his own.  Id.; but see VA O.G.C. Prec. Op. No. 1- 
2004 (Feb. 24, 2004).  The veteran has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Criteria & Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The relevant law provides that the effective date of an award 
of increased compensation shall be the earliest date at which 
it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date; otherwise the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, however, the effective date of the veteran's 
100 percent evaluation stems not from a claim for an 
increased evaluation but from an underlying application to 
reopen a claim for service connection.  Thus, the applicable 
effective date regulations are those governing claims for 
service connection, not those governing claims for increased 
evaluations.

The relevant law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  Simply stated, 
the veteran must file a claim.

Review of the claims file reflects that, on an October 1987 
claim for nonservice-connected pension, the veteran reported 
having received mental health treatment in 1965, during his 
period of active duty service.  Accordingly, by a January 
1988 rating decision, the RO denied the veteran's claim for 
nonservice-connected pension and service connection for 
depression and passive-dependent personality disorder.  This 
decision is final because the veteran did not appeal within 
one year of receiving notification.  38 U.S.C.A. § 7105.

Thereafter, in May 1991, the veteran claimed entitlement to 
service connection for major depression.  In addition, based 
on subsequent communication from the veteran, the issue of 
entitlement to service connection for PTSD was also raised.  
By a December 1991 letter, he was notified that service 
connection for neurosis and PTSD was denied.  The veteran did 
not appeal the denial of service connection for neurosis 
within one year of receiving notification and this rating 
decision became final.  38 U.S.C.A. § 7105.  In this regard, 
it is noted that the veteran did appeal the denial of service 
connection for PTSD, which was subsequently denied by a March 
1996 decision of the Board.  

The veteran's most recent application to reopen the claim for 
a psychiatric disorder, identified as multiple mental 
disorders, was received on March 8, 2001.  This application 
led to a September 2003 rating decision which granted service 
connection for paranoid schizophrenia, evaluated as 100 
percent disabling, effective March 8, 2001.  The rating 
decision noted that March 8, 2001, was the date of receipt of 
the claim.  The claims file does not contain any earlier 
application to reopen a claim for service connection for a 
psychiatric disorder.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date prior to March 8, 
2001, is not warranted.  The provisions of 38 C.F.R. 
§ 3.400(b)(2) specifically provide that the effective date of 
an award of compensation, based on a claim reopened after 
final disallowance, will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  There is 
no evidence or statement dated prior to the March 8, 2001, 
claim for service connection for multiple mental disorders 
that can be construed as an earlier application to reopen.  
38 C.F.R. § 3.155.  Thus, the Board finds that an effective 
date earlier than March 8, 2001, is not warranted for the 
grant of service connection.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  It logically follows that an effective 
date earlier than March 8, 2001, is not possible for the 100 
percent evaluation.

In his June 2004 notice of disagreement as well as during his 
hearings, the veteran has claimed that an earlier effective 
date of September 1999 is warranted because this is the 
effective date of his benefits from the Social Security 
Administration and that an earlier effective date of January 
1996 is warranted because this is the date from which the 
Social Security Administration determined that the veteran 
became disabled.  The record includes an October 1999 Social 
Security Administration determination that the veteran was 
disabled as of January 1996.  

While the veteran may be receiving Social Security benefits, 
it is permissible for Social Security to consider both the 
veteran's service-connected and nonservice-connected 
disorders, the Board may not.  In this regard, it is noted 
that the Court has held that Social Security Administration 
decisions are not controlling for VA purposes.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Thus, 
Social Security Administration determinations are independent 
of VA determinations and do not provide a basis on which to 
grant an earlier effective date for the veteran's service 
connected schizophrenia.  

The veteran has also argued that an earlier effective date of 
May 1991 is warranted because this is the effective date of 
his award of VA nonservice-connected pension.  Alternatively, 
he has contended an earlier effective date of July 1992 is 
warranted because this is the date of a communication he 
received from VA in which he claims that he was erroneously 
denied benefits based on a lack of knowledge about the 
difference between schizophrenia and PTSD on the part of the 
VA decision maker.  In this regard, it is noted that the 
veteran was notified of his award of nonservice-connected 
pension by a June 1995 letter from the RO and that, as of the 
date of this letter, there was no clinical evidence linking 
any current psychiatric disorder with which the veteran had 
been diagnosed to his period of active duty service.  
Similarly, the July 1992 communication, a supplemental 
statement of the case, was provided to the veteran in 
connection with the denial of his claim for service 
connection for PTSD.  This communication was making no 
determination as to the relationship between PTSD and 
schizophrenia; rather, this supplemental statement of the 
case was merely reciting medical information provided by the 
veteran.  Specifically, the RO was noting an April 1992 
Medical Certificate which included a diagnosis of PTSD with 
the clarification that the PTSD was called schizophrenia 
because of the symptom of "hearing voices" which were 
histrionic in quality.  

With respect to the July 1992 communication and April 1992 
Medical Certificate, it is noted that; although this evidence 
provides a diagnosis of schizophrenia, there was no clinical 
evidence of a link between this psychiatric disorder and the 
veteran's period of active duty service until the March 8, 
2001, claim.  Moreover, VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  There is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  The fact 
that the veteran had this disorder before he filed his claim 
for service connection is irrelevant.  The record does not 
include any communication from the veteran or his 
representative received prior to March 8, 2001, that may 
reasonably be construed as an indication he was seeking to 
reopen his claim for service connection.  

Finally, with respect to the veteran's March 8, 2001, claim 
for service connection for multiple mental disorders, it is 
noted that the veteran submitted a statement from a VA 
physician, J. R. Magliozzi, M.D., dated in December 1993, 
which identifies 1964, during the veteran's period of active 
duty service, as the date of onset of his schizophrenia, 
chronic paranoid type, and includes the opinion that the 
veteran suffers from permanent and total mental disability.  
However, this statement was provided to the veteran's 
probation officer at the Bernalillo County Metropolitan 
Court.  There is no record of this statement having been 
provided to VA in connection with the veteran's claim for 
benefits until March 8, 2001.  

The Board recognizes that in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and Board even where they were not actually before 
the adjudicating body.  However, inasmuch as there was no 
pending claim for a psychiatric disorder from the November 
1991 final rating decision until his March 8, 2001, claim for 
multiple mental disorders, the Board had no reason to obtain 
such evidence.  As noted above, VA regulations for 
establishing an effective date for an award of service 
connection require not only evidence of a diagnosis of the 
disability in question, but also a communication from the 
veteran or his or her representative expressing a desire to 
apply for service connection for the disability diagnosed.  
Thus, the December 1993 medical statement cannot serve as a 
basis for granting the veteran's claim for an earlier 
effective date.  

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefore, Rodriguez v. West, 
189 F. 3d. 1351 (Fed. Cir. 1999), an effective date of March 
8, 2001, is the earliest effective date for a grant of 
service connection (and consequently the 100 percent 
evaluation) for schizophrenia allowed by law.

The Court has held that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, an effective date prior to March 8, 2001, for 
the grant of service connection and thus a 100 percent 
evaluation for schizophrenia is not available.  Sabonis, 
supra.


ORDER

The appeal is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


